971 F.2d 765
297 U.S.App.D.C. 302
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.DISTRIBUIDORA COMERCIAL VICKY, S.A., et al., Appellants,v.UNITED STATES of America.
Nos. 91-5139, 91-5144, 91-5145, 91-5146, 91-5148, 91-5149,91-5150, 91-5151, 91-5156, 91-5161 to 91-5165 and 91-5169.
United States Court of Appeals, District of Columbia Circuit.
June 9, 1992.

Before WALD, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause, filed March 6, 1992, the response thereto and the reply, the motion to include diplomatic notes in the record, the opposition thereto, and the motions for leave to submit a second diplomatic note and the oppositions thereto, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the district court's April 30, 1991 orders dismissing these actions be summarily affirmed for the reasons stated in this court's opinion in  Industria Panificadora, S.A. v. United States, 957 F.2d 886 (D.C.Cir.1992) (per curiam), reh'g denied, No. 91-5147 (D.C.Cir. Apr. 15, 1992).   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


4
FURTHER ORDERED that the motions to submit diplomatic notes be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.